FILED
                           NOT FOR PUBLICATION                                MAR 16 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 10-10081

              Plaintiff - Appellee,              D.C. No. 4:10-cr-00110-JMR-1

  v.
                                                 MEMORANDUM*
CESAR JIMENEZ-LOPEZ,

              Defendant - Appellant.


                   Appeal from the United States District Court
                            for the District of Arizona
                     John M. Roll, District Judge, Presiding

                            Submitted March 13, 2012**
                             San Francisco, California

Before: WALLACE, D.W. NELSON, and BEA, Circuit Judges.

       Cesar Jimenez-Lopez appeals from his conviction, by guilty plea before a

magistrate judge, of entry without inspection in violation of 8 U.S.C. § 1325.




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Jimenez-Lopez claims that his December 7, 2009 group plea hearing violated his

Fifth Amendment right to due process.

      Although Jimenez-Lopez preferred to render his guilty plea pursuant to an

individualized plea hearing rather than as part of a group plea proceeding, he

voluntarily agreed to participate in the group proceeding so that he could make his

plea and return to Mexico that same day rather than remain in custody while he

waited for an individualized hearing. Requiring Jimenez-Lopez to choose between

resolving his case immediately as part of a group and resolving it later in an

individualized hearing did not violate due process. See Brady v. United States, 397

U.S. 742, 751 (1970); see generally United States v. Kaczynski, 239 F.3d 1108,

1115-16 (9th Cir. 2001) (“[In criminal proceedings,] being forced to choose

between unpleasant alternatives is not unconstitutional.”).

      In addition, the magistrate judge did not violate Jimenez-Lopez’s due

process rights by accepting his guilty plea because the record contains “affirmative

evidence that [Jimenez-Lopez] entered his plea knowingly and willfully.” See

United States v. Diaz-Ramirez, 646 F.3d 653, 658 (9th Cir. 2011); see also Boykin

v. Alabama, 395 U.S. 238, 243 n.5 (1969) (“[I]f a defendant’s guilty plea is not

equally voluntary and knowing, it has been obtained in violation of due process

and is therefore void.”); United States v. Escamilla-Rojas, 640 F.3d 1055, 1062


                                          2
(9th Cir. 2011) (“[T]he right to due process does not impose strict requirements on

the mechanics of plea proceedings. Rather, the right simply requires the record to

‘disclose that a defendant who pleaded guilty entered his plea understandingly and

voluntarily.’”) (quoting Brady, 397 U.S. at 747 n.4).

      AFFIRMED.




                                         3